                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 GREENVILLE DIVISION

HERMAN JACKSON                                                                             PETITIONER

v.                                                                             No. 4:19CV158-DMB-RP

WARDEN BARRY RULE, ET AL.                                                               RESPONDENTS


                         ORDER GRANTING PETITIONER’S MOTION
                          TO PROCEED IN FORMA PAUPERIS AND
                             DIRECTING STATE TO RESPOND

        Herman Brown has filed a petition for a writ of habeas corpus under 28 U.S.C. § 2254 and

seeks to proceed in forma pauperis. It is ORDERED:

        1. That the petitioner’s application for leave to proceed in forma pauperis is GRANTED.

        2. No later than January 21, 2020, the respondent, through the Attorney General of the State

of Mississippi, must file his answer to this petition, along with full transcripts of all proceedings in the

state courts of Mississippi arising from the charge of possession of a controlled substance with intent

to distribute (as a habitual offender) against petitioner in the Circuit Court of Coahoma County,

Mississippi (to the extent such transcripts are relevant to the State’s response).

        3. Within 14 days of service upon him of a copy of respondent’s answer, petitioner may file

his traverse or reply to the allegations contained in such answer.

        4. The clerk of this court will serve by email (Return Receipt, High Importance) a copy of

the petition, this order, acknowledgment of service of process form, and any other initial filings, upon

Jim Hood, Attorney General of the State of Mississippi, or his lawful successor, to Assistant Attorneys

General Jerrolyn Owens and Bridgette Grant. The respondent must electronically file the completed

acknowledgment of service of process form upon receipt.
        Petitioner is warned that failure to keep this court informed of his current address could also

lead to dismissal of his lawsuit.

        SO ORDERED, this, the 8th day of November, 2019.



                                                /s/ Roy Percy
                                                UNITED STATES MAGISTRATE JUDGE
